DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of U.S. Patent No. 9,579,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the apparatus claims in the present application overlaps with the scope of the apparatus claims in the parent patent in such a way as to be obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7, 12-16, and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WURM (USPGPUB 2012/0130534).
 	Regarding claim 2, WURM discloses a storage device for medical products comprises
a control system (30),
a cabinet (10) enclosing a plurality of storage spaces (see Figure 2),
a plurality of storage containers (13), each storage container associated with one of the storage spaces and configured to store medical products (see paragraph [0006]),
an actuation assembly including an array of actuators, each of the actuators of the array being associated with a respective storage container, each of the actuators being independently actuable to secure or release the respective storage container with which the respective actuator is associated (see paragraph [0029]), and
at least one radio frequency identification sensor (14) operable to detect radio frequency identification signals emitted from the medical products stored in each storage container of the plurality of storage containers (see paragraph [0030]),
wherein the control system (30) is configured to receive a signal from the at least one radio frequency identification sensor (14) indicative a specific product identification and associate the specific product identification with at least one specific storage space of the plurality of storage spaces (see paragraphs [0032] and [0037]).
	Regarding claim 3, WURM discloses the storage device of claim 2, wherein the medical products include at least one type of medical product and the at least one type of medical product is one of medication and blood products (see paragraph [0028]).
	Regarding claim 4, WURM discloses the storage device of claim 3, wherein at least some of the storage containers of the plurality of storage containers are configured to store only one type of the medical product (see “syringe dispenser or other such enclosure, having a shape and dimension that is the same as … the other containers within the cabinet” in paragraph [0028]).
	Regarding claim 5, WURM discloses the storage device of claim 3, wherein at least some of the storage containers of the plurality of storage containers are configured to store more than one type of the medical product (see paragraph [0028]).
	Regarding claim 6, WURM discloses the storage device of claim 2, further comprising a climate control system operable to monitor and control climate parameters in the cabinet, the climate parameters including a temperature in the cabinet (see paragraph [0028]).
	Regarding claim 7, WURM discloses the storage device of claim 2, wherein the control system is configured to (i) receive a signal from a user indicative of the specific product identification (see “sign for medications” in paragraph [0044]), (ii) determine controlling … the locks… to particular containers 13 based on a user’s predetermined permission settings” in paragraph [0037]), and (iii) determine if the medical products associated with the specific product identification is present or absent from the respective storage container in the specific storage space (see “display an up to the minute inventory of all medical items” in paragraph [0044]).
	Regarding claim 12, WURM discloses the storage device of claim 2, further comprising a plurality of radio frequency identification sensors (14), each of the radio frequency identification sensors operable to detect radio frequency identification signals emitted from the medical products stored in the respective storage container with which the respective radio frequency identification sensor is associated (see Figure 2).
	Regarding claim 13, WURM discloses the storage device of claim 12, wherein each storage container (13) includes a radio frequency tag (14) that identifies each particular container, each radio frequency identification sensor detects the radio frequency tag of one storage container, and the controller is configured to (i) receive a signal from the radio frequency identification sensor and (ii) associate the detected radio frequency tag to the radio frequency identification sensor that detected the signal (see paragraph [0032]).
	Regarding claim 14, WURM discloses a storage device for medical products comprises
a control system (30),
a cabinet (10) enclosing a plurality of storage spaces (see Figure 2),
a storage container (13) associated with one of the storage spaces,
an actuation assembly including an independently actuable actuator operable to secure or release the storage container (see paragraph [0029]), and
at least one radio frequency identification sensor (14) operable to detect radio frequency identification signals emitted from the medical products stored in the storage container of the storage device (see paragraph [0030]),
wherein the control system (30) is configured to receive a signal from the at least one radio frequency identification sensor (14) indicative a specific product identification and associate the specific product identification with a specific storage space of the plurality of storage spaces (see paragraphs [0032] and [0037]).
	Regarding claim 15, WURM discloses the storage device of claim 14, wherein the medical products include at least one type of medical product and the at least one type of medical product is one of medication and blood products (see paragraph [0028]).
	Regarding claim 16, WURM discloses the storage device of claim 14, wherein the control system is configured to (i) receive a signal from a user indicative of the specific product identification (see “sign for medications” in paragraph [0044]), (ii) determine the specific storage space associated with the specific product identification based on the signal from the at least one radio frequency identification sensor (see “controlling … the locks… to particular containers 13 based on a user’s predetermined permission settings” in paragraph [0037]), and (iii) determine if the medical products associated with the specific product identification is present or absent from the storage container in the specific storage space (see “display an up to the minute inventory of all medical items” in paragraph [0044]).
	Regarding claim 20, WURM discloses the storage device of claim 14, further comprising a plurality of storage containers (13) and a plurality of radio frequency identification sensors (14), each storage container associated with one of the storage spaces and configured to store medical products (see paragraph [0006]), and each of 
	Regarding claim 21, WURM discloses the storage device of claim 20, wherein each storage container (13) includes a radio frequency tag (14) that identifies each particular container, each radio frequency identification sensor detects the radio frequency tag of one storage container, and the controller is configured to (i) receive a signal from the radio frequency identification sensor and (ii) associate the detected radio frequency tag to the radio frequency identification sensor that detected the signal (see paragraph [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WURM (USPGPUB 2012/0130534) as applied to claims 2-7, 12-16, and 20-21 above, and further in view of Chen (USP 8,704,642).
	Regarding claim 8, WURM discloses the storage device of claim 7. However, he does not disclose a storage device wherein the control system is configured to illuminate the respective storage container in the specific storage space associated with the specific product identification if the control system determines the medical products are present in the respective storage container in the specific storage space. Chen discloses a storage device wherein the control system is configured to illuminate the respective storage container in the specific storage space associated with the specific product identification if the control system determines the medical products are present in the respective storage container in the specific storage space (see column 6 lines 16-24). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the storage device disclosed by WURM by including a storage device wherein the control system is configured to illuminate the respective storage container in the specific storage space associated with the specific product identification if the control system determines the medical products are present in the respective storage container in the specific storage space, as disclosed by Frederick et al., for the purpose of providing light indicator devices comprising an indicators composed of lights with different colors (see column 6 lines 16-20).
	Regarding claim 9, WURM in view of Chen disclose the storage device of claim 8. Furthermore, Chen discloses a storage device wherein the control system is configured to illuminate the respective storage container a specific color associated with a storage type of the respective storage container from a plurality of different colors each associated with a different storage type from a plurality of storage types, the plurality of storage types including the respective storage container is configured to store only one type of the medical product and the respective storage container is configured to store more than one type of medical product (see column 6 lines 16-24). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the storage device disclosed by WURM by including a storage device wherein the control system is configured to illuminate the respective storage container a specific color associated with a storage type of the respective storage container from a plurality of different colors each associated with a different storage type from a plurality of storage types, the plurality of storage types including the respective storage container is configured to store only one type of the medical product and the respective storage container is configured to store more than one type of medical product, as disclosed by Frederick et al., for the purpose of providing light indicator devices comprising an indicators composed of lights with different colors (see column 6 lines 16-20).
	Regarding claim 10, WURM in view of Chen disclose the storage device of claim 8. Furthermore, WURM discloses the storage device wherein the control system is configured to (i) determine that the user is an authorized user that is allowed access to the specific product identification associated with the signal (see paragraph [0037]) and (ii) direct the respective actuator to release the respective storage container in the specific storage space associated with the specific product identification if the controller determines the user is the authorized user (see paragraphs [0024], [0029], [0037], and [0050]).
	Regarding claim 11, WURM discloses the storage device of claim 2 wherein each storage container is associated with a specific individual and the control system is configured to (i) receive a signal from a user indicative of the specific individual (see paragraph [0037]), (ii) determine the specific storage space associated with the specific individual based on the signal from the at least one radio frequency identification sensor (see paragraph [0037]). However, he does not disclose a storage device wherein each storage container is associated with a specific individual and the control system is configured to (iii) illuminate the respective storage container in the specific storage space associated with the specific product identification. Chen discloses a storage device wherein each storage container is associated with a specific individual and the control system is configured to (iii) illuminate the respective storage container in the specific storage space associated with the specific product identification (see column 6 lines 16-24). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the storage device disclosed by WURM by including a storage device wherein each storage container is associated with a specific individual and the control system is configured to (iii) illuminate the respective storage container in the specific storage space associated with the specific product identification, as disclosed by Frederick et al., for the purpose of providing light indicator devices comprising an indicators composed of lights with different colors (see column 6 lines 16-20).
	Regarding claim 17, WURM discloses the storage device of claim 16. However, he does not disclose a storage device wherein the control system is configured to illuminate the storage container in the specific storage space associated with the specific product identification if the control system determines the medical products are present in the storage container in the specific storage space. Chen discloses a storage device wherein the control system is configured to illuminate the storage container in the specific storage space associated with the specific product identification if the control system determines the medical products are present in the storage container in the specific storage space (see column 6 lines 16-24). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the storage device disclosed by WURM by including a storage device wherein the control system is configured to illuminate the storage container in the specific storage space associated with the specific product identification if the control system determines the medical products are present in the storage container in the specific storage space, as disclosed by Frederick et al., for the purpose of providing light indicator devices comprising an indicators composed of lights with different colors (see column 6 lines 16-20).
	Regarding claim 18, WURM in view of Chen disclose the storage device of claim 16. Furthermore, WURM discloses wherein the control system is configured to (i) determine that the user is an authorized user that is allowed access to the specific product identification associated with the signal (see paragraph [0037]) and (ii) direct the respective actuator to release the storage container in the specific storage space associated with the specific product identification if the controller determines the user is the authorized user (see paragraph [0037]).
	Regarding claim 19, WURM discloses the storage device of claim 14 further comprising a plurality of storage containers (13) that are each associated with one of the storage spaces and are each associated with the medical products of a specific individual, and wherein the control system is configured to (i) receive a signal from a user indicative of the specific individual (see paragraph [0037]), (ii) determine the specific storage space associated with the specific individual based on the signal from the at least one radio frequency identification sensor (see paragraph [0037]). However, he does not disclose a storage device further comprising a plurality of storage containers that are each associated with one of the storage spaces and are each associated with the medical products of a specific individual, and wherein the control system is configured to (iii) illuminate the respective storage container in the specific storage space associated with the specific product identification. Chen discloses a storage device further comprising a plurality of storage containers that are each associated with one of the storage spaces and are each associated with the medical products of a specific individual, and wherein the control system is configured to (iii) illuminate the respective storage container in the specific storage space associated with the specific product identification (see column 6 lines 16-24). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the storage device disclosed by WURM by including a storage device further comprising a plurality of storage containers that are each associated with one of the storage spaces and are each associated with the medical products of a specific individual, and wherein the control system is configured to (iii) illuminate the respective storage container in the specific storage space associated with the specific product identification, as disclosed by Frederick et al., for the purpose of providing light indicator devices comprising an indicators composed of lights with different colors (see column 6 lines 16-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
11/3/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655